Exhibit 10.1
 
[corologo.jpg]
 
CoroWare, Inc.
601 108th Avenue NE
Suite 1900
Bellevue, WA  98004
Phone: (800) 641-2676
http://www.coroware.com
 
To Whom It May Concern,


This Series G Convertible Preferred Stock Recipient Agreement is made on
            by and between              , whose address is, hereinafter referred
to as the "Creditor ", and CoroWare, Inc. whose principal place of business is
located at 600 Market Street, Suite 1900, Bellevue, WA  98004, hereinafter
referred to as "Company".


WHEREAS, the Company acknowledges that it owes Creditor an outstanding debt (the
“Outstanding Debt”) in the form of past due accounts payable, deferred salary
and commissions, promissory notes that are currently in default, convertible
debt that is currently in default, or any other outstanding debt that is
documented in writing and mutually recognized as outstanding debt by the
Company; and


WHEREAS, Creditor wishes to accept the Company’s Series G Convertible Preferred
Stock (the “Preferred Shares”) in lieu of the Outstanding Debt.


NOW, THEREFORE, in exchange for good and valuable consideration the receipt of
which is acknowledged the Creditor and the Company affirm the following:
 


Creditor has accepted the Preferred Shares in lieu of payment of Outstanding
Debt due to her/him in the amount of $              ;
 
Creditor agrees the Preferred Shares shall be valued at $              ;
 
Creditor recognizes that the Company may not presently have sufficient
authorized shares of common stock available to allow Creditor to exercise the
conversion feature of the Preferred Shares, and, in such case, Creditor agrees
not to exercise the conversion rights of Creditor’s Preferred Shares until such
time as such additional common shares are authorized and available for exercise
of the conversion rights of Creditor’s Preferred Shares without any penalty or
consequence to the Company.
 


 

      Creditor      Effective Date                        
Lloyd Spencer
Interim Corporate Secretary
CoroWare, Inc.
  Effective Date

 
 
Series G Convertible Preferred Stock Recipient Agreement

--------------------------------------------------------------------------------